DETAILED ACTION
This action is responsive to documents filed 10 May 2021 and 19 November 2021.
Claims 1-35 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 21 and 25 are objected to because of the following informalities:
Re Claim 21, line 11 – “the one or more remote UE signaling or data radio bearers” lacks an antecedent basis.  
Re Claim 25, line 5 – “the new remote UE index” lacks an antecedent basis..
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8, 10-13, 18-20, 22, 26, 29, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burbidge et al. (US 2018/0213577, previously made of record, hereinafter Burbidge).

Re Claim 1, Burbidge discloses an apparatus for wireless communication at a relay user equipment (UE), comprising: 
a memory (Fig. 14 and ¶ 175 disclose an electronic device embodying an eNodeB (eNB) or user equipment (UE) as disclosed throughout Burbidge; ¶¶ 175-176 disclose the electronic device comprising various types of logic, which may refer to an ASIC, electronic circuit, processor and memory that execute programs of the electronic device; Fig. 15, ¶¶ 177, and 184-185 disclose a system, such as a System-On-A-Chip (SOC), including memory or storage; Fig. 16 and ¶¶ 192-193 disclose a UE comprising application circuitry coupled to memory); and 
one or more processors (¶ 176, ¶ 184, and ¶ 193), coupled to the memory (Ibid.), configured to: 
establish a connection with a remote UE for relaying communication (Figs. 11-13 and ¶¶ 119, 136, 147, 167, and 173 disclose a relay UE (relUE) having an established relay connection with a remote UE (remUE), which may also have established relay connection with other relUEs, such as according to a discovery process); 
receive, from a network entity, configuration information (Figs. 11-13, ¶¶ 123, 151, and 173 disclose the relUE receiving a Relay Patch Switch Response message, such as an RRC Relay Reconfiguration message from the eNB) comprising at least one of: 
remote UE connection identifier information associated with the connection between the remote UE and the relay UE for a relay service (¶ 151 discloses the RRC Relay Reconfiguration message providing a Short UE ID used to identify traffic from the remUE within a Relay Protocol header), or 
a configuration (¶ 151) including relaying channel identifier information (¶ 151 discloses the RRC Relay Reconfiguration message providing a Short UE ID used to identify traffic from the remUE within a Relay Protocol header; Fig. 3a/b and ¶ 57 disclose a Data Radio Bearer (DRB) between remUE and eNB via the relUE as identified by Logical Channel Identities (LCIDs) within the MAC header), wherein the configuration is for the connection between the remote UE and the relay UE (Ibid.) and for a link with the network entity (Ibid.), wherein the configuration indicates a relaying channel mapping between one or more relaying channels of the connection and one or more relaying channels of the link with the network entity (Fig. 3a, ¶ 50 disclose a relUE being providing with two MAC entities: a D2D MAC and D2N MAC in order to provide a relay between a sidelink interface and a Uu interface from a remUE to an eNB; ¶¶ 57-62 disclose separating traffic for a specific DRB by mapping DRB identity, LCID based on the Uu interface between the eNB and Uu, LCID used on the PC5 interface between the remUE and relUE, and LCID used on the Uu interface between the relUE and the eNB as providing in the RRC Connection Reconfiguration procedure; Figs. 12, 13, ¶¶ 152-155, and 173 disclose the relUE and remUE establishing a 1:1 relay from the remUE to the eNB according to the RRC Reconfiguration message from the eNB); 
configure the one or more relaying channels of the connection and the one or more relaying channels of the link with the network entity based at least in part on the configuration information (Figs. 11-13, ¶¶ 124, 152-156, and 173 disclose establishing the relUE and remUE establishing the relay from the remUE to the eNB); and 
relay communications between the remote UE and the network entity based at least in part on the configuration information (Ibid. discloses transferring user data between the remUE and eNB via the relUE).

Re Claim 3, Burbidge discloses the apparatus of claim 1, wherein the relaying channel mapping uses one of: 
a one-to-one basis (¶¶ 124 and 153 disclose a 1:1 communication link between the remUE and relUE), or 
an N-to-one basis, where N is variable (¶¶ 136 and 167 disclose many relUEs having connections with the remUE).

Re Claim 4, Burbidge discloses the apparatus of claim 1, wherein the connection is at least one of: 
a sidelink unicast link setup using a sidelink signaling interface (Abstract, Fig. 2, ¶¶ 39, 138, 168 disclose to disclosure as applying to enhancing PC5 interfaces – a type of sidelink unicast link), 
a Bluetooth connection, 
a WiFi connection, or 
a device to device connection (¶ 42 discloses the disclosure providing enhancements to device-to-device sidelink air-interfaces).

Re Claim 8, Burbidge discloses the apparatus of claim 1, wherein the communications are relayed via multiple radio access relaying channels mapped to multiple relaying channels associated with multiple remote UEs (Figs. 11, 12, ¶¶ 136 and 167 disclose a remUE having connections established with multiple relUEs at the same time; Fig. 13 and ¶ 173 disclose multiple remUEs and relUEs within the relaying system).

Re Claim 10, Burbidge discloses the apparatus of claim 1, wherein relaying the communications is based at least in part on a radio access data radio bearer of a remote UE protocol data unit session configured to satisfy a quality of service associated with the relay service (Figs. 6, 9, ¶¶ 87, and 104 disclose a PDU format and traffic example where radio bearers are associated with a Quality of Service, and when RBs are multiplexed, they are distinguished from each other according to Radio Bearer ID).

Re Claim 11, Burbidghe discloses the apparatus of claim 1, wherein the one or more relaying channels of the connection correspond to one or more radio access signaling radio bearers or one or more radio access data radio bearers of the remote UE (Figs. 3a/b and ¶ 57 disclose a data radio bearer (DRB) between the remUE and the eNB; and ¶ 64 discloses also applying the disclosure to use of a signaling radio bearer (SRB)).

Re Claim 12, Burbidge discloses the apparatus of claim 1, wherein the configuration information indicates a plurality of remote UE radio access signaling radio bearers that are multiplexed onto a single relaying channel for the connection (Fig. 9 and ¶ 104 disclose traffic associated with multiple remUEs as multiplexed into a single radio bearer on the Uu interface) based at least in part on one or more indexes of the plurality of radio access signaling radio bearers (Fig. 6 and ¶ 87 discloses whether a PDU omits the radio bearer ID based on whether data of multiple UE is multiplexed for the same QoS data and same radio bearer ID).

Re Claim 13, Burbidge discloses the apparatus of claim 1, wherein the configuration information indicates a radio access relaying channel that is configured for multiplexing multiple radio access signaling radio bearers associated with the remote UE (Fig. 6 and ¶ 87 discloses whether a PDU omits the radio bearer ID based on whether data of multiple UE is multiplexed for the same QoS data and same radio bearer ID; Fig. 9 and ¶ 104 disclose traffic associated with multiple remUEs as multiplexed into a single radio bearer on the Uu interface).

Re Claim 18, Burbidge disclose the apparatus of claim 1, wherein the one or more processors are further configured to: 
release the connection (¶¶ 143 and 160 disclose the remUE and relUE releasing their connection); and 
transmit, to the network entity, an indication that the connection has been released (Figs. 11-13 and ¶ 143 disclose remUE returning to direct communication with the eNB and the relUe and remUE releasing their connection – the direct communication serves as the indication of release).

Re Claim 19, Burbidge discloses an apparatus for wireless communication at a network entity, comprising: 
a memory (Fig. 14 and ¶¶ 175-176 disclose an electric device embodying an eNodeB (eNB) including memory); and 
one or more processors, coupled to the memory (¶ 176 discloses the eNB comprising a processor – the combination of hardware, firmware, and software perform the embodiments disclosed throughout Burbidge), configured to: 
transmit, to a relay user equipment (UE), configuration information (Figs. 11-13, ¶¶ 123, 151, and 173 disclose the eNB sending an RRC Relay Reconfiguration message to a relay UE (relUE)) comprising at least one of: 
remote UE connection identifier information associated with a connection between a remote UE and the relay UE for a relay service (¶ 151 discloses the RRC Relay Reconfiguration message providing a Short UE ID used to identify traffic from the remUE within a Relay Protocol header), or 
a configuration (¶ 151)  including relaying channel identifier information, wherein the configuration is for the connection between the remote UE and the relay UE and for a link with the network entity (¶ 151 discloses the RRC Relay Reconfiguration message providing a Short UE ID used to identify traffic from the remUE within a Relay Protocol header; Fig. 3a/b and ¶ 57 disclose a Data Radio Bearer (DRB) between remUE and eNB via the relUE as identified by Logical Channel Identities (LCIDs) within the MAC header), wherein the configuration indicates a relaying channel mapping between one or more relaying channels of the connection and one or more relaying channels of the link with the network entity (Fig. 3a, ¶ 50 disclose a relUE being providing with two MAC entities: a D2D MAC and D2N MAC in order to provide a relay between a sidelink interface and a Uu interface from a remUE to an eNB; ¶¶ 57-62 disclose separating traffic for a specific DRB by mapping DRB identity, LCID based on the Uu interface between the eNB and Uu, LCID used on the PC5 interface between the remUE and relUE, and LCID used on the Uu interface between the relUE and the eNB as providing in the RRC Connection Reconfiguration procedure; Figs. 12, 13, ¶¶ 152-155, and 173 disclose the relUE and remUE establishing a 1:1 relay from the remUE to the eNB according to the RRC Reconfiguration message from the eNB); and 
communicate with the remote UE via the relay UE based at least in part on the configuration information (Figs. 11-13, ¶¶ 125, 156, and 173 discloses the eNB communicating with the remUE and relUE accordingly).

Re Claim 20, Burbidge discloses the apparatus of claim 19, wherein the configuration information indicates the one or more relaying channels of the connection correspond to one or more radio access signaling radio bearers or one or more radio access data radio bearers of the remote UE (Figs. 3a/b and ¶ 57 disclose a data radio bearer (DRB) between the remUE and the eNB; and ¶ 64 discloses also applying the disclosure to use of a signaling radio bearer (SRB)).

Re Claim 22, Burbidge discloses the apparatus of claim 19, wherein the remote UE is in a radio access connected mode (Figs. 11-13, ¶¶ 118, 146, and 173 disclose the remUE entering into an RRC connection with the eNB), and wherein the one or more processors, to transmit the configuration information, are further configured to: 
transmit the configuration information based at least in part on a handover of the remote UE from a radio access connection to a relaying connection via the connection (Figs. 11-12, ¶¶ 123 and 150 disclose the eNB either confirming path switch (i.e., handover) from direct to indirection connection to remUE through relUE, or sending an RRC Connection Reconfiguration message to the eNB), wherein the configuration information includes a bearer configuration associated with one or more remote UE data radio bearers or signaling radio bearers (¶ 62 discloses the eNB configuring the mapping information for relUE and remUE through the RRC Connection Reconfiguration procedure).

Re Claim 26, Burbidge discloses the apparatus of claim 19, wherein the one or more processors are further configured to: 
transmit a release indication that indicates to release the connection (Figs. 11-13, ¶¶ 123, 150, and 173 disclose the eNB sending the Relay Path Switch message or the RRC Connection Reconfiguration message, which causes a path switch to the relUE or remUE), wherein the release indication is based at least in part on at least one of: 
a handover of the remote UE to a radio access connection (Ibid. wherein path switching is equivalent to handover to a radio access connection via the relUE), 
a load associated with the relay UE, or 
a quality of service requirement.

Re Claim 29, Burbidge discloses an apparatus for wireless communication at a remote user equipment (UE), comprising: 
a memory (Fig. 14 and ¶ 175 disclose an electronic device embodying an eNodeB (eNB) or user equipment (UE) as disclosed throughout Burbidge; ¶¶ 175-176 disclose the electronic device comprising various types of logic, which may refer to an ASIC, electronic circuit, processor and memory that execute programs of the electronic device; Fig. 15, ¶¶ 177, and 184-185 disclose a system, such as a System-On-A-Chip (SOC), including memory or storage; Fig. 16 and ¶¶ 192-193 disclose a UE comprising application circuitry coupled to memory); and 
one or more processors (¶ 176, ¶ 184, and ¶ 193), coupled to the memory (Ibid.), configured to: 
establish a connection with a relay UE (Figs. 11-13, ¶¶ 119, 147, and 173 disclose a remote UE (remUE) discovering (i.e., establishing a connection with) one or more relay UEs (relUEs)); 
configure one or more relaying channels for the connection based at least in part on configuration information (Figs. 12-13, ¶¶ 150 and 173 disclose remUE receiving an RRC Connection Reconfiguration message from an eNodeB (eNB)), wherein the configuration information includes at least one of: 
remote UE connection identifier information associated with the connection between the remote UE and the relay UE for a relay service (¶ 150 discloses the RRC Connection Reconfiguration message as including a relUE ID), or 
a configuration for one or more relaying channels for the connection between the remote UE and the relay UE (¶ 166 discloses the RRC Connection Reconfiguration message further configuring which direction traffic through the relay may take (only from eNB to remUE, only from remUE to eNB or both)); and 
communicate with a network entity via the relay UE based at least in part on the configuration information (Figs. 12, 13, ¶¶ 156 and 173 disclose the remUE communicating with the eNB via the relUE).

Re Claim 31, Burbidge discloses the apparatus of claim 29, wherein a relaying channel, of the one or more relaying channels, is associated with multiple radio access signaling radio bearers (Fig. 9 and ¶ 104 disclose traffic associated with multiple remUEs as multiplexed into a single radio bearer on the Uu interface), and wherein a relay adaption protocol layer of the remote UE indicates an index of a selected radio access signaling radio bearer for a communication via the relaying channel (Fig. 6 and ¶ 87 discloses whether a PDU omits the radio bearer ID based on whether data of multiple UE is multiplexed for the same QoS data and same radio bearer ID).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9, 17, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge as applied to claims 1 and 29 above, and further in view of Lin et al. (EP 3598840, previously made of record, hereinafter Lin).

Re Claim 2, Burbidge discloses the apparatus of claim 1.
Burbidge may not explicitly disclose wherein at least part of the configuration information is used by a relay adaptation protocol (RAP) layer of the relay UE to relay the communications.
However, in analogous art, Lin discloses wherein at least part of the configuration information is used by a relay adaptation protocol (RAP) layer of the relay UE to relay the communications (Figs. 2b, 6-9, 11-12, ¶¶ 47, 102, 114, 128, 138, 161, and 169-170 disclose a relUE setting up an adaptation layer logical entity for relaying).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lin to modify Burbidge in order to configure an adaptation protocol of the relUE for relaying. One would have been motivated to do this, because the adaption layer may provide identification of data from multiple different remUEs or radio bearers, which allow a network side to distinguish between data of different remUEs - allowing for further, proper processing (Lin ¶ 47).

Re Claim 9, Burbidge discloses the apparatus of claim 1.
Burbidge may not explicitly disclose wherein relaying the communications is based at least in part on a relay adaptation protocol (RAP) header, wherein the RAP header indicates one or more of: 
an identifier of the remote UE based at least in part on a unique identifier of the connection, 
the one or more relaying channels for the connection associated with a radio access bearer associated with the remote UE, or 
a path identifier for data routing associated with the relay service.
However, in analogous art, Lin discloses wherein relaying the communications is based at least in part on a relay adaptation protocol (RAP) header (Figs. 2b, 6-9, 11-12, ¶¶ 47, 102, 114, 128, 138, 161, and 169-170 disclose a relUE setting up an adaptation layer logical entity for relaying), wherein the RAP header indicates one or more of: 
an identifier of the remote UE based at least in part on a unique identifier of the connection (¶ 47 discloses the adaptation layer adding a header to the data of the remUE including an identifier of the remUE), 
the one or more relaying channels for the connection associated with a radio access bearer associated with the remote UE (¶ 47 discloses the adaptation layer adding a header to the data of the remUE including a radio bearer identifier (RBID) of the remUE, and identifying data of different radio bearers (RBs) of the remUE), or 
a path identifier for data routing associated with the relay service (¶ 47 discloses the adaptation layer identifying data of the relUE and data of the remUE).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lin to modify Burbidge in order to configure an adaptation protocol of the relUE for relaying. One would have been motivated to do this, because the adaption layer may provide identification of data from multiple different remUEs or radio bearers, which allow a network side to distinguish between data of different remUEs - allowing for further, proper processing (Lin ¶ 47).

Re Claim 17, Burbidge disclose the apparatus of claim 1.
Burbidge may not explicitly disclose wherein the one or more processors are further configured to: 
configure a privacy setting for the relay service; 
determine to update identifiers of the connection; 
perform a connection identifier update with the remote UE; 
update one or more radio access relaying channel identifiers and an assigned remote UE index based at least in part on a successful result of the connection identifier update; and 
transmit a message to the network entity indicating a successful result of the connection identifier update, wherein the connection identifier update indication includes the new remote UE index assigned for the connection.
However, in analogous art, Lin discloses an apparatus of a relay UE configured to:
configure a privacy setting for the relay service (Fig. 3a, ¶¶ 53-54 disclose the terminal/UE receiving the RRC connection reconfiguration message from the eNB, and configuring a corresponding security parameter (i.e., a type of privacy setting)); 
determine to update identifiers of the connection (Ibid. discloses the UE setting up and configuring (i.e., updating) a corresponding PDCP protocol entity, the security parameter, and an RLC entity); 
perform a connection identifier update with the remote UE (Ibid. discloses the UE setting up and configuring a logical channel at the MAC layer); 
update one or more radio access relaying channel identifiers and an assigned remote UE index based at least in part on a successful result of the connection identifier update (Ibid.); and 
transmit a message to the network entity indicating a successful result of the connection identifier update, wherein the connection identifier update indication includes the new remote UE index assigned for the connection (¶ 55 discloses the UE sending an RRC connection reconfiguration complete message to the eNB).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lin to modify Burbidge in order to update parameters according to the RRC reconfiguration message from the eNB. One would have been motivated to do this, because such updates allow for modification of various settings (Lin ¶ 50).


Re Claim 34, Burbidge discloses apparatus of claim 29.
Burbidge may not explicitly disclose wherein the one or more processors are further configured to: 
receive, in connection with a connection identifier update procedure, information indicating an updated remote UE index of the remote UE.
However, in analogous art, Lin discloses an apparatus of a remote UE configured to:
receive, in connection with a connection identifier update procedure, information indicating an updated remote UE index of the remote UE (Fig. 3a, ¶¶ 53-54 disclose a UE setting up and configuring (i.e., updating) a corresponding PDCP protocol entity, security parameter, and RLC entity, and the UE setting up and updating a logical channel at the MAC layer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lin to modify Burbidge in order to update parameters according to the RRC reconfiguration message from the eNB. One would have been motivated to do this, because such updates allow for modification of various settings (Lin ¶ 50).

Re Claim 35, Burbidge discloses the apparatus of claim 29.
Burbidge discloses wherein the one or more processors are further configured to: 
transmit, to the relay UE, a link update request based at least in part on a timer (¶ 143 discloses the remUE signaling the relUE to release the remUE context with an inactivity timer as a backup in case of radio link failure – implying that the remUE may explicitly request release by the relUE if the inactivity timer has not expired (i.e., based on the inactivity timer)).
Burbidge may not explicitly disclose wherein the link update request is a link identifier update request, and wherein the one or more processors are further configured to: 
perform a connection identifier update procedure with the relay UE based at least in part on the link identifier update request.
However, in analogous art, Lin discloses wherein a link update request is a link identifier update request (Fig. 13b and ¶183-184 disclose remUE generating and sending a MAC PDU carrying an RRC connection request message), and wherein an apparatus of a remote UE is further configured to:
perform a connection identifier update procedure with the relay UE based at least in part on the link identifier update request (Fig. 13b and ¶¶ 185-188 disclose the relUE receiving the RRC connection request message from the remUE and forwarding it to the access network device by implementing the procedure on the adaptation layer at the MAC layer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lin to modify Burbidge in order to update parameters according to the RRC reconfiguration message from the eNB. One would have been motivated to do this, because such updates allow for modification of various settings (Lin ¶ 50).


Claims 5-7, 21, 23-24, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge as applied to claims 1, 19, and 29 above, and further in view of Adachi et al. (US 2019/0261450, hereinafter Adachi).

Re Claim 5, Burbidge discloses the apparatus of claim 1, wherein the connection is uniquely associated with an assigned remote UE connection identifier identified by the remote UE connection identifier information (¶¶ 63, 85, 118, and 121 disclose the remote UE being uniquely identified).
Burbidge may not explicitly disclose wherein the remote UE connection identifier information corresponds to a remote UE index.
However, in analogous art, Adachi discloses wherein the remote UE connection identifier information corresponds to a remote UE index (Figs. 20, 22, and ¶ 235 disclose remote UEs as identified by index).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Adachi to modify Burbidge in order to uniquely identify remote UEs within a relaying system. One would have been motivated to do this, because use of indices to identify remote UEs may help ensure proper execution of a layer 2 relay (Adachi ¶ 232).

Re Claim 6, Burbidge discloses the apparatus of claim 1.
Burbidge may not explicitly disclose wherein the one or more processors are further configured to: 
assign a unique index associated with the connection, wherein the unique index is an assigned remote UE connection identifier identified by the remote UE connection identifier information; and 
transmit information indicating the unique index to the network entity via a radio resource control message.
However, in analogous art, Adachi discloses an apparatus of a relay UE configured to:
assign a unique index associated with the connection, wherein the unique index is an assigned remote UE connection identifier identified by the remote UE connection identifier information (Figs. 20, 22, and ¶ 235 disclose remote UEs as identified by index); and 
transmit information indicating the unique index to the network entity via a radio resource control message (¶ 235 discloses the relUE using the index when reporting to the network).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Adachi to modify Burbidge in order to uniquely identify remote UEs within a relaying system. One would have been motivated to do this, because use of indices to identify remote UEs may help ensure proper execution of a layer 2 relay (Adachi ¶ 232).

Re Claim 7, Burbidge-Adachi disclose the apparatus of claim 6.
Burbidge discloses wherein a set of one or more sidelink dedicated radio bearers or signaling radio bearers use a same security setting based at least in part on the connection associated with the relay service (¶ 69 discloses security provided between the remUE and eNB as the same irrespective of the path used to carrier traffic – direct or via relay).

Re Claim 21, Burbidge discloses the apparatus of claim 19, wherein the remote UE is associated with a radio access inactive state, a radio access idle state, or an out-of-coverage state (¶¶ 143 and 230 disclose relUE maintaining an inactivity timer to release the remUE context), and wherein the one or more processors, to transmit the configuration information, are configured to: 
transmit the configuration information based at least in part on receiving an indication by the relay UE regarding setup of the connection with the remote UE for relaying (¶ 160 discloses eNB sending an RRC Relay Reconfiguration message to the relUE to have relUE release the remUE context following remUE connecting with another relUE or reconnecting its direct/Uu link with the eNB); or 
transmit the configuration information based at least in part on successful configuration of the radio access connection with the remote UE (Ibid.); and
wherein the one or more processors are further configured to: 
transmit, to the remote UE, information indicating the one or more remote UE signaling or data radio bearers (Fig. 3a/b and ¶ 57 disclose Data Radio Bearers (DRBs) as separated according to logical channel identities (LCIDs) within a MAC header), and one or more relaying channel identifiers associated with the one or more relaying channels of the connection (Fig. 3a/b and ¶¶ 57-62 disclose the eNB as aware of mapping between DRB identity, LCID on Uu between eNB and remUE, LCID for PC5 between remUL and relUE, and LCID on Uu between eNB and relUE, and configured according to an RRC Connection Reconfiguration procedure of the eNB; and ¶ 63 discloses the eNB mapping logical channel identities accordingly; and ¶ 118 discloses the eNB assigning a temporary ID to the remUE in the course of an RRC connection procedure between the eNB and remUE).
Burbidge may not explicitly disclose wherein the one or more processors are further configured to: 
transmit, to the remote UE, information indicating a remote UE index, the one or more remote UE signaling or data radio bearers, and one or more relaying channel identifiers associated with the one or more relaying channels of the connection.
However, in analogous art, Adachi discloses wherein the one or more processors are further configured to: 
transmit, to the remote UE, information indicating a remote UE index (Figs. 20, 22, and ¶ 235 disclose remote UEs as identified by index).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Adachi to modify Burbidge in order to uniquely identify remote UEs within a relaying system. One would have been motivated to do this, because use of indices to identify remote UEs may help ensure proper execution of a layer 2 relay (Adachi ¶ 232).

Re Claim 23, Burbidge discloses the apparatus of claim 22, wherein the one or more processors are further configured to: 
transmit, to the remote UE in a handover command, information (Fig. 12, ¶¶ 151, and 160 disclose the eNB sending a Relay Reconfiguration message to the relUE to either instruct the relUE to start relaying data for the remUE or to release the remUE context).
Burbidge may not explicitly disclose wherein the handover command comprises information indicating a remote UE index associated with the remote UE.
However, in analogous art, Adachi discloses wherein a handover command comprises information indicating a remote UE index associated with the remote UE (Figs. 20, 22, and ¶ 235 disclose remote UEs as identified by index).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Adachi to modify Burbidge in order to uniquely identify remote UEs within a relaying system. One would have been motivated to do this, because use of indices to identify remote UEs may help ensure proper execution of a layer 2 relay (Adachi ¶ 232).

Re Claim 24, Burbidge discloses the apparatus of claim 22,
Burbidge may not explicitly disclose wherein the one or more processors are further configured to: 
receive, from the relay UE, a connection index determined by the relay UE via a radio resource control message.
However, in analogous art, Adachi discloses an apparatus of a network entity configured to:
receive, from the relay UE, a connection index determined by the relay UE via a radio resource control message (Figs. 20, 22, and ¶ 235 disclose remote UEs as identified by index).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Adachi to modify Burbidge in order to uniquely identify remote UEs within a relaying system. One would have been motivated to do this, because use of indices to identify remote UEs may help ensure proper execution of a layer 2 relay (Adachi ¶ 232).

Re Claim 28, Burbidge discloses the apparatus of claim 19.
Burbidge discloses:
determine a remote UE identifier associated with the connection for the remote UE (¶ 151 discloses the RRC Relay Reconfiguration message providing a Short UE ID used to identify traffic from the remUE within a Relay Protocol header);
determine a relaying channel for the connection of the remote UE corresponding to a radio access bearer of the remote UE (¶ 151 discloses the RRC Relay Reconfiguration message providing a Short UE ID used to identify traffic from the remUE within a Relay Protocol header; Fig. 3a/b and ¶ 57 disclose a Data Radio Bearer (DRB) between remUE and eNB via the relUE as identified by Logical Channel Identities (LCIDs) within the MAC header), 
determine a radio access relaying channel corresponding to the relaying channel for the connection of the remote UE (Ibid.); 
generate a relay adaptation protocol (RAP) header including at least one of the remote UE Index, a relaying channel identifier of the relaying channel for the connection of the remote UE, or a path identifier (¶ 140 discloses the eNB transmitting PDCP SDUs; Fig. 6, ¶ 85, and 87-89 disclose a PDU format as including a radio bearer ID and relay protocol (RP) SDU, wherein the radio bearer ID identifies the associated DRB and/or SRB, the RP SDU corresponds to an RLC SDU between the eNB and remUE, which includes the remUE ID and SRB/DRB ID in the header); and 
transmit a RAP layer protocol data unit (PDU) with the RAP header on the radio access relaying channel (¶ 140).
Burbidge may not explicitly disclose wherein the apparatus of the network device is further configured to:
determine a remote UE index associated with the connection for the remote UE; 
However, in analogous art, Adachi discloses an apparatus of a network device configured to:
determine a remote UE index associated with the connection for the remote UE (Figs. 20, 22, and ¶ 235 disclose remote UEs as identified by index).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Adachi to modify Burbidge-Lin in order to uniquely identify remote UEs within a relaying system. One would have been motivated to do this, because use of indices to identify remote UEs may help ensure proper execution of a layer 2 relay (Adachi ¶ 232).

Re Claim 32, Burbidge discloses the apparatus of claim 29, wherein the remote UE is associated with a radio access inactive state, a radio access idle state, or an out-of-coverage state (¶¶ 143 and 230 disclose relUE maintaining an inactivity timer to release the remUE context), and wherein the one or more processors are further configured to: 
receive, in connection with configuring a radio access signaling or data radio bearer, information of the remote UE, a configuration (¶ 160 discloses eNB sending an RRC Relay Reconfiguration message to the relUE to have relUE release the remUE context following remUE connecting with another relUE or reconnecting its direct/Uu link with the eNB) of the radio access signaling or data radio bearer (Ibid.), and a relaying channel configuration including a relaying channel identifier for a relaying channel of the one or more relaying channels of the connection (Ibid.).
Burbidge may not explicitly disclose the information of the remote UE as indicating a remote UE index of the remote UE.
However, in analogous art, Adachi discloses information of a remote UE as indicating a remote UE index of the remote UE (Figs. 20, 22, and ¶ 235 disclose remote UEs as identified by index).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Adachi to modify Burbidge in order to uniquely identify remote UEs within a relaying system. One would have been motivated to do this, because use of indices to identify remote UEs may help ensure proper execution of a layer 2 relay (Adachi ¶ 232).

Re Claim 33, Burbidge-Adachi disclose the apparatus of claim 32.
Burbidge discloses wherein the one or more processors are further configured to: 
transmit, to the relay UE, information indicating a connection index for the connection (Fig. 6 and ¶ 87 discloses whether a PDU omits the radio bearer ID based on whether data of multiple UE is multiplexed for the same QoS data and same radio bearer ID).


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge as applied to claim 9 above, and further in view of Fujishiro (US 2022/0159771).

Re Claim 14, Burbidge discloses the apparatus of claim 1.
Burbidge may not explicitly disclose wherein the relaying is performed by a relay adaptation protocol (RAP) layer of the relay UE that is based at least in part on a backhaul adaptation protocol (BAP) associated with an integrated access backhaul technology.
However, in analogous art, Fujishiro discloses wherein the relaying is performed by a relay adaptation protocol (RAP) layer of the relay UE that is based at least in part on a backhaul adaptation protocol (BAP) associated with an integrated access backhaul technology (Fig. 1 and ¶ 20 disclose a mobile communication system including a UE, gNB and an IAB node, which is a relay apparatus; ¶ 29 discloses the IAB node as having a UE function and gNB function; Fig. 3 and ¶ 38 disclose the wireless communication of the IAB node providing the backhaul link to the gNB and the access link to the UE).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fujishiro to modify Burbidge in order to relay according to a relay adaptation layer based on a backhaul adaptation protocol associated with the relay UE acting as an Integrated Access Backhaul node. One would have been motivated to do this, because such an application may help a system properly handle failure in backhaul links (Fujishiro ¶ 16).

Re Claim 15, Burbidge-Fujishiro disclose the apparatus of claim 14.
Burbidge disclose wherein the one or more processors are further configured to: 
exchange, with the remote UE, one or more relaying channel identifiers for the connection while configuring the connection for the relay service (¶¶ 107-112 disclose layer-2 routing as based on EPS bearers and logical channel identity; Figs. 11, 12 and ¶¶ 121, and 151-154 disclose establishing the relay).

Re Claim 16, Burbidge-Fujishiro disclose the apparatus of claim 15.
Burbidge discloses wherein the one or more processors are further configured to: 
receive, from the remote UE, information indicating a remote UE connection identifier (Fig. 11, ¶ 121 disclose relUE receiving a Direct Communication Request message from the remUE including the identity of the remUE); 
associate the remote UE connection identifier to the connection between the remote UE and the relay UE (Fig. 11, ¶ 122 disclose the relUE informing the eNB of the received remUE ID); and 
transmit the remote UE connection identifier to the network entity via a radio resource control message (Ibid.).

Claim  25 is rejected under 35 U.S.C. 103 as being unpatentable over Burbidge as applied to claim 19 above, and further in view of Lin and Adachi.

Re Claim 25, Burbidge discloses the apparatus of claim 19.
Burbidge may not explicitly disclose wherein the one or more processors are further configured to: 
receive a notification from the relay UE indicating that a connection identifier update procedure is successful, wherein the connection identifier update indication includes the new remote UE index assigned for the connection.
However, in analogous art, Lin discloses an apparatus of a network entity configured to:
receive a notification from the relay UE indicating that a connection identifier update procedure is successful (Fig. 3a and ¶ 55 disclose an eNB receiving an RRC connection reconfiguration complete message from a relay terminal/UE (relUE); and Fig. 6 and ¶ 92 disclose the relUE newly setting up a relay bearer; ¶ 103 disclose a relUE allocating an identity to the remote terminal/UE (remUE); ¶¶ 106-107 disclose the relay terminal sending the RRC connection reconfiguration message to the base station).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lin to modify Burbidge in order to update parameters according to the RRC reconfiguration message from the eNB. One would have been motivated to do this, because such updates allow for modification of various settings (Lin ¶ 50).
Burbidge-Lin may not explicitly disclose wherein the connection identifier update indication includes the new remote UE index assigned for the connection.
However, in analogous art, Adachi discloses wherein the connection identifier update indication includes the new remote UE index assigned for the connection (Figs. 20, 22, and ¶ 235 disclose remote UEs as identified by index).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Adachi to modify Burbidge-Lin in order to uniquely identify remote UEs within a relaying system. One would have been motivated to do this, because use of indices to identify remote UEs may help ensure proper execution of a layer 2 relay (Adachi ¶ 232).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Burbidge as applied to claim 29 above, and further in view of Ding et al. (US 2022/0330361, hereinafter Ding).

Re Claim 30, Burbidge discloses the apparatus of claim 29.
Burbidge may not explicitly disclose wherein the relay service is identified by a relay service code, and wherein establishment of the connection is based at least in part on a security setting corresponding to the relay service code.
However, in analogous art, Ding discloses wherein the relay service is identified by a relay service code (Fig. 3 and ¶¶ 246-247 disclose UE#A sending a request message to PCF#1 via AMF#1 requesting a first relay service code; ¶¶ 319-320 disclose UE#A receiving a response message from PCF#1 via AMF#1, wherein the response includes the request first relay service code), and wherein establishment of the connection is based at least in part on a security setting corresponding to the relay service code (¶¶ 168-169 discloses a relay service code as including service information, a security policy, and a list of UEs authorized for access, and a remUE receiving the relay service code from relUE).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ding to modify Burbidge in order to identify a relay service by a relay service code associated with a security policy. One would have been motivated to do this, because using a relay service code associated with a security policy may help assure that a remUE receives the requisite quality of service (Ding ¶¶ 3-4).

Allowable Subject Matter
Claim 27  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach or suggest the ordered combination of all of the features of dependent claim 27. Specifically, the prior art of record fails to disclose removing a relay adaptation protocol (RAP) header from a RAP protocol data unit (PDU) and transmitting a New Radio packet data convergence protocol (PDCP) PDU of the RAP PDU to an upper layer of a network entity in ordered combination with all the other features of claim 27.
The prior art of record, as cited above, was found to be the closest prior art to the claimed invention. However, neither any of the references read on their own nor read in reasonable combination appear to disclose the subject matter of claim 27
Thus, at least dependent claim 27 would be allowed over the prior art of record if rewritten in independent form. Therefore, claim 27 is objected.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 9AM-5PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468